Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated November 16th, 2021 responding to the August 16th, 2021 Office Action provided in the rejection of claims 1, 3-10, 12 and 14-20. 

Status of Claims
2.	Claims 1, 7,  and 12 have been amended, claim 21 has been newly added. Claims 1, 3-10, 12 and 14-21 are pending in the application, of which claims 1, 12 and 21 are in independent form and these claims (1, 3-10, 12 and 14-21) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3.	Regarding art rejection: In regards to claims 1, 3-10, 12 and 14-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.


Claim Rejections – 35 USC §103
 4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent PUB. No. 9535685 B1 herein after Wang) in view of Cooper et al. (US Patent Publication. No. 8849717 B2 herein after Cooper), and further in view of Shim et al. (US PG-PUB. No. 2013/0167134 A1 herein after Shim).
Per claim 1:
Wang discloses:
A processing method (At least see Col. 1:58-60 -a computer-implemented method of identifying a version of a software application for installation on computerized equipment) comprising: 
obtaining target update data for updating a target application from a first application version to a second application version (At least see Col. 1:60-63 -method includes receiving an electronic communication containing a software version database which identifies different versions of the software application).	
Wang sufficiently discloses the method as set forth above, but Wang does not disclose: the target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system; restoring the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version; storing the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.

However, Cooper discloses:
the target update data including installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restoring the target application from the first application version to the second application version according to the target update data (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application).

Wang modified by Cooper sufficiently discloses the method steps as set forth above, but Wang modified by Cooper does not explicitly disclose: the target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system; storing the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  

However, Shim discloses: 
	the target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system (At least see [0013] -receive update data based on the management command, and  [0014] -electronic device may further include a second controller configured to execute a second operating system for controlling a home appliance function);
storing the target update data in a designated storage location (At least see ¶[0013] store the update data in the second storage area); 
updating an operating system to a first system version from a second system version and establishing the target application version in the operating system of the first system version using installation data of the first application version of the target application (At least see ¶[0124] - the update data may be data in the form of a firmware image, which includes a new first operating system to be updated based on the firmware update command, also see [0126] -when the update data includes a second operating system, the electronic device 100 performs an updating operation by storing the second operating system in the third area 142 (S420). The second operating system may be an operating system for controlling a home appliance module, and [0127] -electronic device 100 then converts the waiting area into an active state such that the updated first operating system 151' included in the update data can be executable (S430)); and 
establishing, after the operating system on the electronic device is updated to the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system), the target application to the second application version in the operating system of the first system version by using the target update data in the designated storage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the wherein the target update data in the designated storage location remain unchanged when the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 3: 
Shim also discloses: 
target update data include incremental update data of the target application relative to the first application version (At least see ¶[0116] - electronic device 100 then transmits a package 3, which includes the firmware version, to the management server 200 (S260). The management server 200 may thus determine whether or not it is necessary to update the firmware based on the firmware version, also see ¶[0117] - a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal 500 (S270)); and
establishing the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage (At least see ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data)location includes: 
establishing, by using the incremental update data of the target application relative to the first application version and installation data for installing the target application having the first application version, the target application having the second application version in the operating system of the first system version, wherein the installation data for installing the target application having the first application version are stored in the designated storage location (At least see FIG. 7-9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 4: 
Shim also discloses: 
establishing the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), includes:
establishing, based on the installation data for installing the operating system of the first system version, the operating system of the first system version, wherein the installation data for installing the operating system of the first system version includes the installation data for40Client Ref No. 17228Attorney Docket No. 00223.0174.OOUS installing the target application having the first application version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it), and the operating system of the first system version includes the target application having the first application version (At least see ¶[0011] -a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system); and
updating, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 5: 
Shim also discloses: 
establishing the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), includes:
establishing, by using installation data for installing the operating system of the first system version, the operating system of the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); 
establishing, by using the installation data for installing the target application having the first application version, the target application having the first application version in the operating system of the first system version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it); and
updating, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 6: 
Shim also discloses: 
storing, after updating the target application from the first application version to the second application version, the target update data in the designated storage location (At least see FIG. 9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 7: 
Wang discloses:
obtaining, after the target application is updated from the first application version to the second application version, operation information of the target application having the second application version (At least see Col. 1:64-67 - performing an update assessment operation based on the software version database to determine whether there exists newer versions of the software application available for installation on the computerized equipment, Col. 2:7-9 a particular newer version of the newer versions of the software application available for installation on the computerized equipment); 
determining, according to the operation information of the target application having the second application version, whether the target application having the second application version has an abnormal operation event (At least see Col. 3:1-6 - status identifier of the version entry for the first newer version indicates that the first newer version is a "GoTo" version of the software application and the status identifier of the second newer version indicates that the second newer version is not the "GoTo" version of the software application); and 
storing, if the target application having the second application version does not have the abnormal operation event, the target update data in the designated storage location (At least see Col. 9:42-49 - computerized equipment 22 should have confidence that upgrading an older version currently running on the computerized equipment 22 to the "GoTo" version will not cause any significant issues. Rather, upgrading to the "GoTo" version may cure vulnerabilities, may have the strongest security, may have little or no support issues with other applications currently running on the computerized equipment 22).  

Per claim 8: 
Shim also discloses: 
obtaining a plurality of sets of target update data corresponding to a plurality of target applications respectively from the at least one server (At least see ¶[0092] - reception of the package 1, the management server 200 inspects the authentication information related to the DM client 171. When the inspection result is valid, the management server 200 transmits the package 2, which includes authentication information related to the DM server and a management command, to the electronic device 100).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 9: 
Wang discloses: 
updating, according to the plurality of sets of target update data, the plurality of target applications from the first application version to the second application version (At least see Col. 2:48-54 - performing the update assessment operation on the software version database includes comparing a version identifier of the installed version of the software application to the version identifier of each version entry to determine whether there exists newer versions of the software application available for installation on the computerized equipment).  

Per claim 10: 
Shim also discloses: 
obtaining an update operation to generate an update instruction, the update instruction being configured to trigger an update on a part of the target applications specified in the plurality of target applications (At least see ¶[0055] When the memory 140 is divided into a plurality of areas, each area may be activated or deactivated. An area in an activated state within the memory 140 may store a currently used application program or operating system, and an area in a deactivated state may store an application program or operating system which is not currently used, and especially, an application program or operating system to be updated); 
obtaining, in response to the update instruction and from the designated storage location, target update data corresponding to the part of the target applications specified in the plurality of target applications (At least see ¶[0101] - electronic device 100 performs a download process based on the address information related to the update data, acquired by the firmware update command (S300). The update data received through the download process S300 may be stored in an area in an inactive state within the memory of the electronic device 100); and 
establishing, by using the target update data corresponding to the part of the target applications specified in the plurality of target applications, the part of the target applications having the second application version in the operating system of the first system version (At least see ¶[0102] - firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 12: 
Wang discloses:
An electronic device (At least see Col. 1:58-60- computerized equipment), comprising: 
a memory for storing computer-executable instructions (At least see ¶[0033] - computer system hosting one or more applications to be executed on virtual machines of the computer system, the computer system comprising a memory and a processor for controlling the computer system); 
a processor for communicating with the memory to execute the computer-executable instructions (At least see Col. 4:16-20 - a computer program product having a non-transitory computer readable medium which stores a set of instructions to identify a version of a software application for installation on computerized equipment), which when executed by the processor, cause the process to: 
obtain target update data for updating a target application from a first application version to a second application version (At least see Col. 1:60-63 -method includes receiving an electronic communication containing a software version database which identifies different versions of the software application).  
Wang sufficiently discloses the method steps as set forth above, but Wang does not explicitly disclose: target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system; restoring the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version; storing the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  
However, Cooper discloses:
the target update data including installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restoring the target application from the first application version to the second application version according to the target update data (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application).
It would have been obvious to one ordinary skill in the art to incorporate Cooper into Wang because security features and the large number of applications can make it difficult for a user or enterprise to maintain their mobile computing device in proper working order, wherein if a certain piece of software becomes obsolete or has been upgraded, it can be difficult to efficiently distribute the upgrade, and designing the user interaction for upgrade or synchronization of applications without hampering usability and security can be tedious; therefore, Cooper teaching provides desirable technique that allow for the easy management and upgrade of securely installed software as once suggested by Cooper (please see background of the invention).
Wang modified by Cooper sufficiently discloses the method steps as set forth above, but Wang modified by Cooper does not explicitly disclose: target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system; store the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  

However, Shim discloses: 
	the target update data includes installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system (At least see [0013] -receive update data based on the management command, and  [0014] -electronic device may further include a second controller configured to execute a second operating system for controlling a home appliance function);
store the target update data in a designated storage location of the electronic device (At least see ¶[0013] store the update data in the second storage area); 
update the operating system to a first system version from a second system version establishing the target application version in the operating system of the first system version using installation data of the first application version of the target application (At least see ¶[0124] - the update data may be data in the form of a firmware image, which includes a new first operating system to be updated based on the firmware update command, also see [0126] -when the update data includes a second operating system, the electronic device 100 performs an updating operation by storing the second operating system in the third area 142 (S420). The second operating system may be an operating system for controlling a home appliance module, and [0127] -electronic device 100 then converts the waiting area into an active state such that the updated first operating system 151' included in the update data can be executable (S430)); and 
establish, after the operating system is updated to the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system), the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the updated first operating system, and ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data), wherein the target update data remain unchanged when the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 14: 
Shim also discloses: 
the target update data include incremental update data of the target application relative to the first application version (At least see ¶[0116] - electronic device 100 then transmits a package 3, which includes the firmware version, to the management server 200 (S260). The management server 200 may thus determine whether or not it is necessary to update the firmware based on the firmware version, also see ¶[0117] - a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal 500 (S270)); and the process is further caused to: 
establish, by using the incremental update data of the target application relative to the first application version and installation data for installing the target application having the first application version, the target application having the second application version in the operating system of the first system version, wherein the installation data for installing the target application having the first application version are stored in the designated storage location (At least see FIG. 7-9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 15: 
Shim also discloses: 
establish the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), the operating system of the first system version, wherein the installation data for installing the operating system of the first system version includes the installation data for installing the target application having the first application version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it), and the operating system of the first system version includes the target application having the first application version (At least see ¶[0011] -a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system); and  45Client Ref No. 17228 Attorney Docket No. 00223.0174.OOUS 
update, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 16: 
Shim also discloses: 
establish, by using installation data for installing the operating system of the first system version, the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system); 
establish, by using the installation data for installing the target application having the first application version, the target application having the first application version in the operating system of the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); and 
update, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 17: 
Shim also discloses: 
store, after updating the target application from the first application version to the second application version, the target update data in the designated storage location (At least see FIG. 9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 18: 
Wang discloses:
obtain, after the target application is updated from the first application version to the second application version, operation information of the target application having the second application version (At least see Col. 1:64-67 - performing an update assessment operation based on the software version database to determine whether there exists newer versions of the software application available for installation on the computerized equipment, Col. 2:7-9 a particular newer version of the newer versions of the software application available for installation on the computerized equipment); 
determine, according to the operation information of the target application having the second application version, whether the target application having the second application version has an abnormal operation event (At least see Col. 2:12-15 - update assessment operation indicates that a first newer version and a second newer version of the software application are available for installation on the computerized equipment, also see Col. 3:1-6 - status identifier of the version entry for the first newer version indicates that the first newer version is a "GoTo" version of the software application and the status identifier of the second newer version indicates that the second newer version is not the "GoTo" version of the software application); and 
store, if the target application having the second application version does not have the abnormal operation event, the target update data in the designated storage location (At least see Col. 9:42-49 - computerized equipment 22 should have confidence that upgrading an older version currently running on the computerized equipment 22 to the "GoTo" version will not cause any significant issues. Rather, upgrading to the "GoTo" version may cure vulnerabilities, may have the strongest security, may have little or no support issues with other applications currently running on the computerized equipment 22).  

Per claim 19: 
Shim also discloses: 
obtain a plurality of sets of target update data corresponding to a plurality of target applications respectively from the at least one server (At least see ¶[0092] - reception of the package 1, the management server 200 inspects the authentication information related to the DM client 171. When the inspection result is valid, the management server 200 transmits the package 2, which includes authentication information related to the DM server and a management command, to the electronic device 100).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 20: 
Wang discloses: 
update, according to the plurality of sets of target update data, the plurality of target applications from the first application version to the second application version (At least see Col. 2:48-54 - performing the update assessment operation on the software version database includes comparing a version identifier of the installed version of the software application to the version identifier of each version entry to determine whether there exists newer versions of the software application available for installation on the computerized equipment).  

Per claim 21:
Wang discloses:
A processing method (At least see Col. 1:58-60 -a computer-implemented method of identifying a version of a software application for installation on computerized equipment) comprising: 
obtaining target update data for updating a target application from a first application version to a second application version (At least see Col. 1:60-63 -method includes receiving an electronic communication containing a software version database which identifies different versions of the software application), 
obtaining operation information of the target application having the second application version (At least see Col. 1:64-67 - performing an update assessment operation based on the software version database to determine whether there exists newer versions of the software application available for installation on the computerized equipment, Col. 2:7-9 a particular newer version of the newer versions of the software application available for installation on the computerized equipment); 
determining, according to the operation information of the target application having the second application version (At least see Col. 2:12-15 - update assessment operation indicates that a first newer version and a second newer version of the software application are available for installation on the computerized equipment), whether the target application having the second application version has an abnormal operation event, the abnormal operation event indicating that the target application having the second application version has a vulnerability (At least see Col. 3:1-6 - status identifier of the version entry for the first newer version indicates that the first newer version is a "GoTo" version of the software application and the status identifier of the second newer version indicates that the second newer version is not the "GoTo" version of the software application); and -10-Application No. 16 429,314 Attorney Docket No. 00223.0174.OOUS 
storing, if the target application having the second application version does not have the abnormal operation event, the target update data in the designated storage location (At least see Col. 9:42-49 - computerized equipment 22 should have confidence that upgrading an older version currently running on the computerized equipment 22 to the "GoTo" version will not cause any significant issues. Rather, upgrading to the "GoTo" version may cure vulnerabilities, may have the strongest security, may have little or no support issues with other applications currently running on the computerized equipment 22).
Wang modified by Cooper sufficiently discloses the method steps as set forth above, but Wang modified by Cooper does not explicitly disclose: the target update data including installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system; restoring the target application on the electronic device from the first application version to the second application version according to the target update data, in response to the first application version having newer version number than the second application version; updating the operating system on the electronic device to a first system version from the second system version; and establishing, after the operating system on the electronic device is updated to the first system version, the target application to the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated. 
However, Cooper discloses:
the target update data including installation data for installing the target application having the second application version on an electronic device having a second system version of an operating system (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restoring the target application on the electronic device from the first application version to the second application version according to the target update data (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having newer version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application).
It would have been obvious to one ordinary skill in the art to incorporate Cooper into Wang because security features and the large number of applications can make it difficult for a user or enterprise to maintain their mobile computing device in proper working order, wherein if a certain piece of software becomes obsolete or has been upgraded, it can be difficult to efficiently distribute the upgrade, and designing the user interaction for upgrade or synchronization of applications without hampering usability and security can be tedious; therefore, Cooper teaching provides desirable technique that allow for the easy management and upgrade of securely installed software as once suggested by Cooper (please see background of the invention).
Wang modified by Cooper sufficiently discloses the method steps as set forth above, but Wang modified by Cooper does not explicitly disclose: updating the operating system on the electronic device to a first system version from the second system version; and establishing, after the operating system on the electronic device is updated to the first system version, the target application to the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.
 
However, Shim discloses: 
updating the operating system on the electronic device to a first system version from the second system version (At least see [0013] -receive update data based on the management command, and  [0014] -electronic device may further include a second controller configured to execute a second operating system for controlling a home appliance function); and 
establishing, after the operating system on the electronic device is updated to the first system version (At least see ¶[0124] - the update data may be data in the form of a firmware image, which includes a new first operating system to be updated based on the firmware update command), the target application to the second application version in the operating system of the first system version by using the target update data in the designated storage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the updated first operating system, and ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data), wherein the target update data remain unchanged when the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Wang modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Remarks
5.	Applicant's arguments filed November 16th, 2021 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the previous ground(s) of modified rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                       02/09/2022